COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Bumgardner and Felton
Argued at Salem, Virginia


ROSALYNN WHITE SPRUILL
                                          MEMORANDUM OPINION * BY
v.   Record No. 3054-01-3               JUDGE WALTER S. FELTON, JR.
                                             NOVEMBER 26, 2002
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                    Joseph W. Milam, Jr., Judge

          Robert W. Williams, Jr., Assistant Public
          Defender (Office of the Public Defender, on
          brief), for appellant.

          Steven A. Witmer, Assistant Attorney General
          (Jerry W. Kilgore, Attorney General, on
          brief), for appellee.


     Rosalynn Spruill was convicted in a bench trial of (1) aiding

and abetting forgery, in violation of Code § 18.2-172; (2) aiding

and abetting uttering, in violation of Code § 18.2-172; and (3)

aiding and abetting petit larceny, in violation of Code

§ 18.2-96(2).   On appeal, she contends the evidence was

insufficient to support a conviction on all three counts because

she did not commit an overt act or share the criminal intent of

the actual perpetrator.    We affirm the judgment of the trial

court.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                           I.   BACKGROUND

                  A.   OFFENSES AND INVESTIGATION

     On the afternoon of January 31, 2001, Rosalynn Spruill,

Pamela Wright, and Audrey Johnson entered a Toys-R-Us in the

city of Danville as part of a daylong shopping trip.   Ms. Wright

is Spruill's niece and lives with her in Greensboro, North

Carolina.   Ms. Johnson, also a Greensboro resident, is their

friend and closely resembled Spruill.

     At 1:42 p.m., Doricia Eanes, a cashier at the Toys-R-Us,

was presented with a counterfeit American Express traveler's

check in the amount of one hundred dollars.   A black woman with

reddish-orange hair tendered the traveler's check as payment for

some store merchandise.   To complete the transaction, the woman

presented a driver's license identifying her as "Bridgett Hayes"

and signed the check using that name.

     During the transaction, Ms. Eanes observed two other black

women standing at the register with the customer who presented

the counterfeit check.    She saw neither of these two women

handle the merchandise nor participate in the transaction.     Ms.

Eanes did not observe any interaction between the three women

other than their standing together at the cash register.   When

the transaction was complete, the women left the store together.

     At approximately 7:10 p.m. that evening, a 2001 Chevy

Blazer, traveling eighty miles per hour in a posted fifty-five

miles per hour zone, sped past Virginia State Trooper Steve

                                - 2 -
Shelton, Sr. on Route 29 near Gretna, in Pittsylvania County.

Before he could activate his blue emergency lights, the vehicle

pulled over.    When the vehicle stopped, Trooper Shelton saw

Spruill get out of the rear passenger side door and get into the

driver's seat, switching places with the driver, Pamela Wright.

        Trooper Shelton approached the vehicle, and Spruill gave

him her North Carolina driver's license.      Despite Spruill's

insistence that she was the one driving, Trooper Shelton also

asked to see Ms. Wright's license.       Ms. Wright admitted that she

had been driving and that her license was suspended.      She gave

Trooper Shelton her social security number, which he used to run

a criminal background check.    The background check reflected

that Ms. Wright had an outstanding warrant and that the vehicle

had been reported stolen from the Greensboro, North Carolina

area.    Trooper Shelton placed all of the vehicle's occupants

under arrest.

        Incident to the arrest, Trooper Shelton impounded the

vehicle and conducted an inventory search.      The search yielded

twenty-seven, $100 denomination, blank counterfeit American

Express traveler's checks.    The counterfeit traveler's checks

were discovered in a pouch located on the back of the front

passenger seat, directly in front of where Spruill was sitting

immediately before the vehicle was stopped by Trooper Shelton.

In addition to the counterfeit traveler's checks, Trooper

Shelton found numerous packages from Toys-R-Us and Wal-Mart as

                                 - 3 -
well as sales receipts from Toys-R-Us, Wal-Mart, Footlocker, and

Target.   Trooper Shelton contacted Detective J.T. Henderson of

the Danville Police Department and gave the traveler's checks to

him.

       During his investigation, Detective Henderson determined

the traveler's checks to be counterfeit and that one of them was

presented on January 31, 2001, to Toys-R-Us in Danville in

exchange for merchandise.   In addition, he obtained photographs

of the three women arrested by Trooper Shelton.   Detective

Henderson created three photo arrays with each woman's photo

shown in a different array and in a different location within

the array.    On February 6, 2001, Detective Henderson showed each

of the arrays to Ms. Eanes.   She identified the photo of Spruill

as the woman who signed and presented her with the traveler's

check.

                              B.     TRIAL

       Spruill was charged with (1) forgery, in violation of Code

§ 18.2-172; (2) uttering, in violation of Code § 18.2-172; and

(3) petit larceny, in violation of Code § 18.2-96(2).   During

the bench trial, a certificate of analysis, prepared by Richard

Horton of the Virginia Division of Forensic Science, was

admitted into evidence.   The certificate of analysis provided

the results of a comparative handwriting analysis performed on

the counterfeit traveler's check and twenty-one known writings

by Spruill.   The forensic analysis determined that "[t]here are

                                   - 4 -
indications the author of Item 1, Rosalynn Spruill, did not

write the questioned entries on the front of [the American

Express traveler's check]."

     Baron Daniel, director of the security division for

American Express, was called to testify regarding the

counterfeit checks.

          Q [Mr. Reynolds, Commonwealth's attorney]:
          Without revealing any trade secrets or
          anything, can you tell us whether or not
          that particular Item #2 is an authentic
          American Express Traveler's Check?

          A [Baron Daniel]: The most obvious feature
          is the Centurion in the lower left center of
          the front of the check, in the center. This
          is supposed to be a silver holographic foil
          that illuminates in different shades when
          you turn the check. That's the most
          obvious. We don't duplicate our serial
          numbers and there have been several
          replications of this serial number on the
          night of this incident that we are already
          aware of.

          Q: In addition to the twenty-seven checks
          that were recovered by the police in this
          particular incident?

          A:   Yes.

          Q: Had there been other instances where
          checks of that same serial number had been
          passed?

          A:   Yes, sir.

          Q:   Where?

          A: Initially in the Winston Salem [sic],
          Greensboro area. That started around the
          18th of January.




                              - 5 -
          Q:   Where else?

          A: Then to this area of Virginia,
          Martinsville, Danville, Roanoke and that's
          most of my recollection, around the
          Greensboro area.

          Q:   How about Lynchburg?

          A:   Lynchburg, that's right.

          Q: All right. Is that an authentic
          traveler's check?

          A: No, sir, it's an ink jet photocopy of a
          traveler's check.

     At trial, Spruill testified in her own defense.    She

admitted she was with Ms. Wright and Ms. Johnson at the

Toys-R-Us on January 31, 2001.    She further testified that she

and Ms. Johnson looked similar in appearance and that on the day

of the offense, Ms. Johnson's hair color was burnt orange.

However, she claimed she had no knowledge of the transaction

between Ms. Johnson and Ms. Eanes at the Danville Toys-R-Us.

Spruill testified that at the time of the transaction between

Ms. Johnson and Ms. Eanes, she was not at the cash register, but

sitting down on a bench near the door.    She further testified

that when she got into the vehicle with her roommate-niece that

morning in Greensboro, North Carolina, she did not know where

they were going, and was just along for the ride.    She denied

knowing why they traveled to Virginia to shop at Wal-Mart,

Toys-R-Us, or Footlocker.    Spruill was found guilty of aiding

and abetting forgery, uttering, and petit larceny.



                                 - 6 -
                            II.    ANALYSIS

     Spruill contends on appeal that the evidence was insufficient

to prove beyond a reasonable doubt that she aided and abetted

forgery, uttering, and petit larceny.     We disagree.

            When the sufficiency of the evidence is
            challenged on appeal, it is well established
            that we must view the evidence in the light
            most favorable to the Commonwealth, granting
            to it all reasonable inferences fairly
            deducible therefrom. The conviction will be
            disturbed only if plainly wrong or without
            evidence to support it.

Jones v. Commonwealth, 13 Va. App. 566, 572, 414 S.E.2d 193, 196

(1992).    The credibility of the witnesses and the weight

accorded their testimony are matters solely within the province

of the fact finder.    Long v. Commonwealth, 8 Va. App. 194, 199,

379 S.E.2d 473, 476 (1989).

     "The law is settled that mere presence is not sufficient to

establish that one is a principal in the second degree, an aider

and abettor to the commission of a crime."     Hall v.

Commonwealth, 225 Va. 533, 536, 303 S.E.2d 903, 904 (1983).

However:

            it is certain that proof that a person is
            present at the commission of a crime without
            disapproving or opposing it, is evidence
            from which, in connection with other
            circumstances, it is competent for the
            [judge or] jury to infer that he assented
            thereto, lent to it his countenance and
            approval, and was thereby aiding and
            abetting the same.




                                  - 7 -
Hampton v. Commonwealth, 32 Va. App. 644, 648-49, 529 S.E.2d 843,

845 (2000) (quoting Foster v. Commonwealth, 179 Va. 96, 100, 18
S.E.2d 314, 316 (1942)).

     In considering the totality of the circumstances, the

evidence in this case establishes that Spruill and her companions

undertook a scheme to present counterfeit traveler's checks to

stores in Virginia.   As part of that larger scheme, a counterfeit

traveler's check was passed at the Danville Toys-R-Us.   Mr.

Daniel, the security division director for American Express,

testified that beginning around January 18, 2001, counterfeit

checks of the same serial number as the Toys-R-Us check were

initially passed in the Greensboro and Winston-Salem, North

Carolina area where Spruill and Ms. Wright were residents.

Approximately a week and a half later the counterfeit checks began

showing up in Martinsville, Danville, Lynchburg, and Roanoke.

     On January 31, 2001, Spruill got into a stolen vehicle with

her niece and housemate, Pamela Wright, and another friend,

Audrey Johnson, whom she resembled in appearance.    The trio left

Greensboro, North Carolina for an all-day shopping spree in

Virginia.   Once in Virginia, the women made stops at common

retailers, including Wal-Mart, Footlocker, and Toys-R-Us, in the

Danville and Lynchburg areas.

     At the Danville Toys-R-Us, Ms. Johnson presented a

counterfeit traveler's check in exchange for merchandise while

Spruill and Ms. Wright stood by.   Twenty-seven additional blank

                                - 8 -
counterfeit traveler's checks, bearing the same serial number as

the counterfeit check passed by Ms. Johnson at the Danville

Toys-R-Us, were discovered in a pouch on the back of the seat

immediately in front of where Spruill was sitting when Trooper

Shelton first stopped their stolen vehicle.

     The trial judge was not required to believe Spruill's

testimony that she was unaware of the purpose and destination of

their trip when she lived with Ms. Wright and was good friends

with Ms. Johnson, whom she resembled.   The trial judge also was

not required to believe that she possessed no knowledge of the

counterfeit traveler's checks or knowledge of the transaction at

the Toys-R-Us when twenty-seven counterfeit traveler's checks

were discovered in a pouch immediately in front of where she was

sitting when Trooper Shelton stopped their vehicle.   Finally,

the trial judge was not required to believe that, at the

Toys-R-Us, she was sitting on a bench near the door when Ms.

Johnson presented the counterfeit check when the cashier placed

her at the cash register with the other two women during the

transaction.   Finding Spruill's testimony to be incredible, the

trial judge may infer that she was attempting to conceal her

guilt.   Black v. Commonwealth, 222 Va. 838, 842, 284 S.E.2d 608,

610 (1981).

     Viewing the totality of the circumstances, the trial judge

could reasonably conclude beyond a reasonable doubt that Spruill

assented to, lent her countenance and approval, encouraged, and

                               - 9 -
was thereby aiding and abetting a common plan and scheme to

commit forgery, uttering, and petit larceny, using counterfeit

American Express traveler's checks.

     The judgment of the trial court is affirmed.

                                                       Affirmed.




                              - 10 -